Opinion filed June 14, 2007 















 








 




Opinion filed June 14, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00052-CV 
                                                    __________
 
                  IN THE INTEREST OF C.E.L. AND S.M.L., CHILDREN
 
 

 
                                          On
Appeal from the 91st District Court
 
                                                        Eastland
  County, Texas
 
                                             Trial
Court Cause No. PC-05-40103
 

 
   M
E M O R A N D U M   O P I N I O N   ON   M
O T I O N   F O R   R E H E A R I N G




         Based upon the
verdict of the jury, the trial court entered a judgment in which it terminated
both the mother=s and
father=s
parental rights to their children C.E.L. and S.M.L.  Elizabeth Ann Larkin, the mother, perfected
an appeal.  In accordance with Tex. Fam. Code Ann. ' 263.405 (Vernon Supp. 2006), the trial
court determined that her appeal was frivolous. This court set a briefing
schedule, but after we received formal findings of fact and conclusions of law
from the trial court, we determined that briefing was not necessary. See
Section 263.405(g).  We neglected to
advise the parties of our decision to proceed without briefs, and on June 7,
2007, prior to the filing of Larkin=s
brief, we affirmed the trial court=s
finding that the appeal was frivolous. 
On June 11, 2007, Larkin filed her ABrief
of Appellant@ in which
she challenged the trial court=s
finding that the appeal was frivolous. 
We notified the parties that the ABrief
of Appellant@ would be
considered as a motion for rehearing. 
Before Larkin received that notification, she filed her AMotion for Rehearing@ challenging this court=s action when it affirmed the trial
court=s
findings prior to the time that she filed her brief.  The actual AMotion
for Rehearing@ was
filed on June 13, 2007.
We have now filed Larkin=s
brief as it was designated, ABrief
of Appellant,@ and find
that it was timely filed.  We have
considered the contentions set forth in that brief, not as a motion for
rehearing, but as the ABrief
of Appellant.@  Because we have now fully considered the
contentions in that brief, Larkin=s
actual AMotion
for Rehearing@ is
overruled.  In view of our decision, we
are withdrawing our request for a brief from the appellee on this issue.
 
PER CURIAM
 
June 14, 2007
Panel consists of: McCall, J., and Strange, J.
Wright, C.J., not participating.